Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 03/26/2021. Applicant amended claims 1-4. Claims 1-4 are presented for examination and based on current examiner’s amendment claims 1 and 3, renumbered as 1-2 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 03/26/2021, with respect to claims 1-4 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Tomoki Tanida (Reg. No. 60,453).

The application has been amended as follows:
Claims 1-4 are amended as follows:
	
Claims: 
1.  (Currently Amended)  A converter with soft switching function comprising:
a first full-bridge circuit including four switching elements and four capacitors that are connected in parallel with the switching elements, respectively, wherein the four capacitorsare either parasitic capacitance or external capacitors;
a transformer including a first winding connected to the first full-bridge circuit and a second winding coupled magnetically to the first winding;
an inductance component connected in series with the first winding or the second winding; and
a control circuit that performs soft switching control of each switching element in the first full-bridge circuit,
wherein an inductor current flowing through the transformer and the inductance component is larger than or equal to a threshold current at a timing of switching between turn-on and turn-off of each switching element, 
wherein the threshold current is set to make energy stored in the transformer and the inductance component greater than or equal to total energy stored in the four capacitors,
wherein the first full-bridge circuit includes a first leg in which a first switching element and a second switching element are connected in series, and a second leg in which a third switching element and a fourth switching element are connected in series, and
wherein the control circuit alternately repeats a first control for turning the first and fourth switching elements on and turning the second and third switching elements off at a same time and a second control for turning the first and fourth switching elements off and turning the second and third switching elements on at a same time,
wherein the control circuit alternately repeats the first control and the second control while providing a first dead time in between, 
wherein the inductor current flowing during the first dead time is larger than or equal to the threshold current, and
wherein the following expression is satisfied:
Iref = α·Vx√(4C/L),
where Iref is the threshold current, Vx is an input voltage of the first full-bridge circuit, C is a capacitance of each of the four capacitors, L is an inductance of the transformer and the inductance component, and α is a correction coefficient.
2.  (Cancelled)  
3.  (Currently Amended)  The converter according to claim 1 [[2]], further comprising:
a second full-bridge circuit that includes a third leg in which a fifth switching element and a sixth switching element are connected in series, a fourth leg in which a seventh switching element and an eighth switching element are connected in series, and other four capacitors that are connected in parallel with the fifth to eighth switching elements, respectively, wherein the other four capacitorsare either parasitic capacitance or external capacitors,
wherein the second winding is connected to a midpoint of each of the third leg and the fourth leg,
the control circuit alternately repeats control for turning the fifth and eighth switching elements on and turning the sixth and seventh switching elements off and control for turning the fifth and eighth switching elements off and turning the sixth and seventh switching elements on, while providing a second dead time in between, in synchronization with a switching frequency of the first to fourth switching elements, and
the inductor current flowing during the second dead time is larger than or equal to the threshold current.
4.  (Cancelled) 


Reasons for Allowance

4.	Claims 1 and 3, renumbered as 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3, renumbered as 1-2; prior art fails to disclose or suggest “A converter with soft switching function comprising: a first full-bridge circuit including four switching elements and four capacitors that are connected in parallel with the switching elements, respectively, wherein the four capacitors are either parasitic capacitance or external capacitors; a transformer including a first winding connected to the first full-bridge circuit and a second winding coupled magnetically to the first winding; an inductance component connected in series with the first winding or the second winding; and a control circuit that performs soft switching control of each switching element in the first full-bridge circuit, wherein an inductor current flowing through the transformer and the inductance component is larger than or equal to a threshold current at a timing of switching between turn-on and turn-off of each switching element, wherein the threshold current is set to make energy stored in the transformer and the inductance component greater than or equal to total energy stored in the four capacitors, wherein the first full-bridge circuit includes a first leg in which a first switching element and a second switching element are connected in series, and a second leg in which a third switching element and a fourth switching element are connected in series, and wherein the control circuit alternately repeats a first control for turning the first and fourth switching elements on and turning the second and third switching elements off at a same time and a second control for turning the first and fourth switching elements off and turning the second and third switching elements on at a same time, wherein the control circuit alternately repeats the first control and the second control while providing a first dead time in between, wherein the inductor current flowing during the first dead time is larger than or equal to the threshold current, and wherein the following expression is satisfied:
Iref = α·Vx√(4C/L),
where Iref is the threshold current, Vx is an input voltage of the first full-bridge circuit, C is a capacitance of each of the four capacitors, L is an inductance of the transformer and the inductance component, and α is a correction coefficient”. As recited in claims 1 and 3, renumbered as 1-2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839